Citation Nr: 9917532	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-19 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from June to October 1946 
and from April 1947 to December 1966.  The appellant is the 
veteran's widow.

This appeal arose from a July 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.


FINDING OF FACT

The appellant has not shown through competent medical 
evidence that the veteran's cause of death can be related to 
his period of service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(a) (West 1991); 
38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that her claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

Some of the basic facts are not in dispute.  According to the 
death certificate, the veteran died of a self-inflicted 
gunshot wound to the heart.  An autopsy was performed, but is 
not part of the record.  His death was ruled a suicide and it 
was noted that he had been despondent over health and family 
problems.  At the time of his death, he was not service-
connected for any disabilities.

A review of the veteran's service medical records make no 
reference to any complaints of or treatment for a psychiatric 
disorder.  All examinations performed between his entrance in 
April 1947 and his discharge in December 1966, to include 
that conducted for his transfer to the Fleet Reserve, noted 
that he was psychiatrically normal.

The appellant has contended that the veteran became abusive 
after his release from the military.  She indicated that this 
change in behavior had begun about two years prior to his 
discharge, but that he was would not discuss what was 
bothering him.  She also admitted that he had never sought 
any psychiatric treatment either during or after service; he 
had reportedly stated that such treatment was for "crazy" 
people.

In September 1997, the veteran's daughter submitted a 
statement in which she indicated that her father had always 
been strict, but had become abusive after his separation from 
service.  She indicated that she, her brother and her mother 
would be beaten for the slightest infractions.  She stated 
that her experience as a medical professional (she is a 
licensed practical nurse) has led her to the conclusion that 
her father's actions, including his suicide, were related to 
service.

In the instant case, the evidence of record does not 
establish that the veteran's cause of death can be service-
connected under the previously noted laws.  The evidence of 
record revealed that the veteran died of a self-inflicted 
gunshot wound.  While the appellant has asserted that he 
suffered from mental problems which had begun in service, the 
objective service medical records reveal no such onset.  
These records are completely silent as to any psychiatric 
complaints or treatment.  Moreover, there is no indication 
that he ever sought any treatment after his release from 
active duty.  Clearly, the appellant, as a layperson, is not 
competent to render an opinion as to diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the veteran's daughter is a licensed practical nurse, 
there is no evidence of record to suggest that she has the 
psychiatric expertise required to render a medical opinion as 
to the cause of her father's suicide or its relationship to 
his period of service.  It is found that the appellant has 
not established that the cause of the veteran's death was 
related to his period of service.  As a consequence, there is 
no evidence that the cause of the veteran's death can be 
service-connected under the above-noted laws.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

